     Case 1:20-cv-00818-PGG-KNF Document 100 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HOWARDENA PINDELL,
                             Plaintiff,

                 -against-
                                                                ORDER
GEORGE RICHARD N’NAMDI,
GEORGE N’NAMDI GALLERIES INC.,
                                                        20 Civ. 818 (PGG) (KNF)
THE N’NAMDI CENTER FOR
CONTEMPORARY ART, G.R. N’NAMDI
GALLERY NEW YORK, LLC,
JUMAANE N’NAMDI, N’NAMDI
CONTEMPORARY FINE ART, INC., and
ARTHUR PRIMAS,
                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference in this matter presently scheduled for

December 17, 2020 is adjourned sine die.

Dated: New York, New York
       December 14, 2020
